DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-5, 14-18, 26, 27, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (US 20190132862) in view of Park et al (US 20180343154) and further in view of Guan et al (US 20200044776).

 As to claim 1 Jeon discloses method of wireless communication, comprising: configuring a plurality of bandwidth parts (BWPs) (Jeon ¶0220- 1st sentence-wireless device is configured with multiple DL or UL BWPs in a serving cell, an inactive DL and/or UL BWP may be activated by a DCI scheduling a DL assignment or UL grant in the BWP.); for downlink and uplink from the plurality of the configured BWPs at a given time (Jeon ¶220 – 7th sentence- The base station may not transmit multiple DCIs, for example, if the same DCI size for scheduling different BWPs may be considered and CORESET configuration may be the same for different BWPs; Jeon ¶150- 1st and 2nd sentences- a set of BWPs for receptions by the wireless device (e.g., DL BWP set) and/or or a set of BWPs for transmissions by the wireless device (e.g., UL BWP set)  ¶0249- 1st sentence; ¶0244- 2nd sentence; ¶0245- 1st sentence). 
Jeon however is silent in activating the multiple BWPs for downlink and uplink. However in an analogous art Park remedies this deficiency: (Park ¶0090; ¶0094; ¶0103; ¶106- 2nd sentence). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Park the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, multi-BWPs scheduling/aggregation (Park ¶106- 1st sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Both Jeon and Park however are silent wherein the DCI includes a puncturing pattern to indicate location of a cluster of sub-bands in which the DCI is configured to be fully contained. However in an analogous art Guan remedies this deficiency- a cluster of sub-bands interpreted as a time-frequency resource block: Guan ¶0210- 8th sentence- The puncture location information and the puncture indication information may be in DCI of a physical downlink control channel of the second time-frequency resource block; Fig.7a, ¶0240- 2nd sentence- base station determines, based on a puncture pattern in the first time-frequency resource block…). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Park and Jeon with that of Guan for the purpose of a puncturing pattern for locating puncture location of a DCI (Guan ¶0210 8th sentence).

As to claim 3 the combined teachings of Jeon, Park and Guan disclose the method of claim 2, wherein the BWP activation information includes a link direction and a schedule of the one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0210- 2nd sentence- The active BWP may be switched to a second BWP of the same link direction).

As to claim 4 the combined teachings of Jeon, Park and Guan disclose the method of claim 3, wherein the BWP activation information includes one or more of: a frequency location, or a bandwidth, of the one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0157- 1st and 3rd and last sentences, ¶0212- 1st and last sentences, ¶0243- last sentence).

As to claim 5 the combined teachings of Jeon, Park and Guan disclose the method of claim 1, further including configuring a control channel resource set (CORESET) for downlink control information (DCI) of a physical downlink control channel (PDCCH) for the activating (Park ¶0158- 3rd sentence-one initial DL BWP may be set for monitoring the CORESET).

As to claim 14 Jeon discloses a method of wireless communication, comprising: receiving downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes bandwidth part (BWP) activation information ( (Jeon ¶0125 1st sentence- activation signaling interpreted as activation information..¶0125- 3rd sentence- the wireless device may monitor the PDCCH to receive L1 activation signaling); 
Jeon however is silent in determining activation of multiple BWPs for downlink and multiple BWPs for uplink at a given time based on the received DCI and user equipment (UE) capabilities. However in an analogous art Park remedies this deficiency:  ((Park ¶0090; ¶0094; ¶0098 ¶0103; ¶104; ¶106- 2nd sentence). Jeon however is silent in activating the multiple BWPs for downlink and uplink. However in an analogous art Park remedies this deficiency: (Park ¶0090; ¶0094; ¶0103; ¶106- 2nd sentence). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Park the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, multi-BWPs scheduling/aggregation (Park ¶106- 1st sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). Both Jeon and Park however are silent wherein the DCI includes a puncturing pattern to indicate location of a cluster of sub-bands in which the DCI is configured to be fully contained. However in an analogous art Guan remedies this deficiency- a cluster of sub-bands interpreted as a time-frequency resource block: Guan ¶0210- 8th sentence- The puncture location information and the puncture indication information may be in DCI of a physical downlink control channel of the second time-frequency resource block; Fig.7a, ¶0240- 2nd sentence- base station determines, based on a puncture pattern in the first time-frequency resource block…). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Park and Jeon (Guan ¶0210 8th sentence).

As to claim 15 the combined teachings of Jeon, Park and Guan disclose the method of claim 14, wherein the BWP activation information includes a link direction and a schedule of one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0210- 2nd sentence- The active BWP may be switched to a second BWP of the same link direction)..

As to claim 16 the combined teachings of Jeon, Park and Guan disclose the method of claim 15, wherein the 33WP activation information includes: a frequency location of the one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0157- 1st and 3rd and last sentences, ¶0212- 1st and last sentences, ¶0243- last sentence).

As to claim 17 the combined teachings of Jeon Park, and Guan disclose the method of claim 14, further including monitoring the multiple BWPs for downlink for control information and data traffic (Jeon¶0198- 1st and 2nd sentence-DCI with data assignment.).

As to claim 18 the combined teachings of Jeon, Park and Guan disclose the method of claim 14, further including transmitting control information and data traffic on the multiple BWPs for uplink (Jeon ¶0198- 4th sentence- The same CORESET may be used for the DCI scheduling of the current BWP and the DCI scheduling of another BWP).

As to claim 26 Jeon discloses an apparatus configured for wireless communication (Jeon 400 of Fig.4, ¶0038- 1st sentence), the apparatus comprising: at least one processor (Jeon ¶0038- 3rd sentence); and a memory coupled to the at least one processor (Jeon ¶0038- 3rd sentence), wherein the at least one processor is configured: to configure a plurality of bandwidth parts (BWPs) ) (Jeon ¶0220- 1st sentence-wireless device is configured with multiple DL or UL BWPs in a serving cell, an inactive DL and/or UL BWP may be activated by a DCI scheduling a DL assignment or UL grant in the BWP.); for downlink and uplink from the plurality of the configured BWPs at a given time (Jeon – 7th sentence- The base station may not transmit multiple DCIs, for example, if the same DCI size for scheduling different BWPs may be considered and CORESET configuration may be the same for different BWPs; ¶0249- 1st sentence). 
Jeon however is silent in determining activation of multiple BWPs for downlink and multiple BWPs for uplink at a given time based on the received DCI and user equipment (UE) capabilities. However in an analogous art Park remedies this deficiency:  ((Park ¶0090; ¶0094; ¶0098 ¶0103; ¶104; ¶106- 2nd sentence). Jeon however is silent in activating the multiple BWPs for downlink and uplink. However in an analogous art Park remedies this deficiency: (Park ¶0090; ¶0094; ¶0103; ¶106- 2nd sentence). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Park the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, multi-BWPs scheduling/aggregation (Park ¶106- 1st sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Both Jeon and Park however are silent wherein the DCI includes a puncturing pattern to indicate location of a cluster of sub-bands in which the DCI is configured to be fully contained. However in an analogous art Guan remedies this deficiency- a cluster of sub-bands interpreted as a time-frequency resource block : Guan ¶0210- 8th sentence- The puncture location information and the puncture indication information may be in DCI of a physical downlink control channel of the second time-frequency  resource block; Fig.7a, ¶0240- 2nd sentence- The puncture location information and the puncture indication information may be in DCI of a physical downlink control channel of the second time-frequency resource block). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Park and Jeon with that of Guan for the purpose of a puncturing pattern for locating puncture location of a DCI (Guan ¶0210 8th sentence).

As to claim 27 the combined teachings of Jeon, Park and Guan disclose the apparatus of claim 26, wherein the at least one process is further configured to transmit downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes BWP activation information for one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0125- activation signaling interpreted as activation information. ¶0233- 3rd sentence- an indication indicating which DL BWP and/or which UL BWP are active)..

As to claim 28 the combined teachings of Jeon, Park and Guan disclose the apparatus of claim 26, wherein the at least one processor is further configured to configure a control channel resource set (CORESET) for downlink control information (DC!) of a physical downlink control channel (PDCCH) for the activating (Jeon ¶0249- 1st and 2nd sentence)..

As to claim 29 Jeon discloses an apparatus configured for wireless communication (Jeon 406 of Fig.4), the apparatus comprising: at least one processor (Jeon ¶0038- 4th sentence); and
a memory coupled to the at least one processor (Jeon ¶0038- 4th sentence), wherein the at least one processor is configured: to receive downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes bandwidth part (BWP) activation information ( (Jeon ¶0125 1st sentence- activation signaling interpreted as activation information..¶0125- 3rd sentence- the wireless device may monitor the PDCCH to receive L1 activation signaling); 
(Jeon ¶0220- 1st sentence - a wireless device is configured with multiple DL or UL BWPs in a serving cell…BWP may be activated by a DCI scheduling ¶0233- 3rd sentence- an indication indicating which DL BWP and/or which UL BWP are active). 
Jeon however is silent in determining activation of multiple BWPs for downlink and multiple BWPs for uplink at a given time based on the received DCI and user equipment (UE) capabilities. However in an analogous art Park remedies this deficiency:  ((Park ¶0090; ¶0094; ¶0098 ¶0103; ¶104; ¶106- 2nd sentence). Jeon however is silent in activating the multiple BWPs for downlink and uplink. However in an analogous art Park remedies this deficiency: (Park ¶0090; ¶0094; ¶0103; ¶106- 2nd sentence). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Park the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, multi-BWPs scheduling/aggregation (Park ¶106- 1st sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Both Jeon and Park however are silent wherein the DCI includes a puncturing pattern to indicate location of a cluster of sub-bands in which the DCI is configured to be fully contained. However in an analogous art Guan remedies this deficiency- a cluster of sub-bands interpreted as a time-frequency resource block: Guan ¶0210- 8th sentence- The puncture location information and the puncture indication information may be in DCI of a physical downlink control channel of the second time-frequency resource block; Fig.7a, ¶0240- 2nd sentence- base station determines, based on a puncture pattern in the first time-frequency resource block…). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the combined teachings of Park and Jeon with that of Guan for the (Guan ¶0210 8th sentence).

Claim 6, 9, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Park in view of Guan and further in view of Kim et al (US 20190140727).

As to claim 6 Jeon, Park and Guan combined discloses the method of claim 5, however silent wherein the DCI is configured to he fully contained in a single sub-band or in a cluster of sub-bands, wherein a BWP is on one or more sub-bands. However in an analogous art Kim remedies this deficiencies (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim in the invention of Jeon, Park and Guan. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, scheduling subframes by a DCI format (Kim ¶0274- 4th sentence) (;
MPEP2143 (I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claim 9 the combined teachings of Jeon, Park, Guan and Kim discloses the method of claim 6, wherein the DCI includes a resource block (RB) index and a sub-band index to indicate locations of resources (Jeon ¶0217- 1st sentence- indicate resource allocation in the next BWP; 4th sentence- DCI to be transmitted in the current BWP may be based on the PRB indexing).

As to claim 19 Jeon, Park and Guan discloses the method of claim 14, however silent further including processing the DCI contained in a single sub-band or in a cluster of sub-bands, wherein a BWP is on one or more sub-bands. However in an analogous art Kim remedies this deficiencies (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim in the invention of Jeon, Park and Guan. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, scheduling subframes by a DCI format (Kim ¶0274- 4th sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claim 22 the combined teachings of Jeon, Park, Guan and Kim disclose the method of claim 19, wherein the DCI includes a resource block (RB) index and a sub-band index to indicate locations of resources (Jeon ¶0217- 1st sentence- indicate resource allocation in the next BWP; 4th sentence- DCI to be transmitted in the current BWP may be based on the PRB indexing).

Claim 10-13, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Park in view of Guan and further in view of Park et al (US 20190199477) hereinafter Yang.

As to claim 10 Jeon, Park and Guan combined  discloses the method of claim 1, however silent further including scheduling a single transport block (TB) on a physical downlink shared channel (PDSCH) over: a single sub-band in one of the multiple BWPs for downlink; or multiple sub-bands in one or more of the multiple BWPs for downlink.
 However in an analogous art Park remedies these deficiencies: (Yang ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the teachings of Yang in the invention of Jeon, Park and Guan. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, including specific index  (Yang ¶0608- 1st sentence)(; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claim 11 the combined teachings of Jeon, Park, Guan and Yang disclose the method of claim 10, wherein the scheduling includes performing a frequency first mapping (Park ¶0212- 1st sentence),

As to claim 12 the combined teachings of Jeon, Park, Guan and Yang disclose the method of claim 10 wherein a modulation and coding scheme (MCS) of the single TB is different from a MCS of another TB when the single TB is scheduled on the single sub-band (Jeon ¶0109- 8th sentence-K repetitions for the same transport block may be with or without the same RV and/or with or without the same MCS)

As to claim 13 the combined teachings of Jeon, Park Guan and Yang disclose the method of claim 10, wherein the scheduling the single TB on the multiple sub-bands includes scheduling different code block groups (CBGs) of the single TB on different sub-bands, wherein different CBGs have different modulation and coding schemes (MCSs) (Yang ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs (or transport blocks (TBs) or code block groups (CBGs)).

As to claim 23 Jeon, Park and Guan combined discloses he method of claim 14, however silent further including receiving a single transport block (TB) on a physical downlink shared channel (PDSCH) scheduled over: a single sub-band in one of the multiple BWPs for downlink; or multiple sub-bands over one or more of the multiple BWPs for downlink. However in an analogous art Yang remedies these deficiencies: (Yang ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs). Therefore, it would have been obvious to one skilled in  (Yang ¶0608- 1st sentence)(; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claim 24 the combined teachings of Jeon, Park, Guan and Yang disclose the method of claim 23, wherein a modulation and coding scheme (MCS) of the single TB is different from a MCS of another TB when the single TB is scheduled on the single sub-band (Jeon ¶0109- 8th sentence-K repetitions for the same transport block may be with or without the same RV and/or with or without the same MCS).

As to claim 25 the combined teachings of Jeon, Park, Guan and Yang disclose the method of claim 23, further including receiving different code block groups (CBGs) of the single TB on the multiple sub-bands, wherein different CBGs have different modulation and coding schemes (MCSs) (Park ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs (or transport blocks (TBs) or code block groups (CBGs)). 

Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Park in view of Guan and further in view of McBeath (US 20100302983).

As to claim 31 and 32 the combined teachings of Jeon, Park and Guan  discloses the method of claim 1 and 14 respectively , however silent wherein the DCI further includes a pointer that points to an address information of a next sub-band– given its broadest reasonable interpretation an address is interpreted as an index. However in an analogous art McBeath remedies this deficiency: (McBeath ¶0077- last sentence- one or more DCI messages may contain an index for the next component carrier that UA 10 should search which may contain more DCIs for the UA 10). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Jeon, Park and Guan with that of McBeath for the purpose of DCI messages containing an address for a consecutive component carrier (McBeath ¶0077- last sentence)

As to claims 33 and 34 the combined teachings of Jeon, Park and Guan disclose the apparatus of claims 26 and 29 respectively, however silent wherein the DCI further includes a pointer that points to an address information of a next sub-band. However in an analogous art McBeath remedies this deficiency: (McBeath ¶0077- last sentence- one or more DCI messages may contain an index for the next component carrier that UA 10 should search which may contain more DCIs for the UA 10). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Jeon, Park and Guan with that of McBeath for the purpose of DCI messages containing an address for a consecutive component carrier (McBeath ¶0077- last sentence).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN C. HARPER/Primary Examiner, Art Unit 2462